Citation Nr: 1105472	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative disc disease with herniated nucleus pulposus L4-5 
and L5-S1.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran had active service from March 1981 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This issue is now before the Board for 
adjudication.

The Veteran testified before the undersigned in a September 2009 
Board hearing.  A transcript of the hearing has been associated 
with the claims file.

This case was remanded by the Board in December 2009 for further 
development.  The Board is satisfied as to substantial compliance 
with its December 2009 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998).  This included scheduling an appropriate VA examination 
to assess the current nature and severity of the Veteran's 
service-connected back disability.  As such, the case is now 
ready for disposition.


FINDING OF FACT

Degenerative disc disease with herniated nucleus pulposus L4-5 
and L5-S1 is manifested primarily by limitation of forward 
flexion of the thoracolumbar spine to no less than 50 degrees; 
however, there is no evidence of limitation of flexion to 30 
degrees or less, ankylosis, or incapacitating episodes caused by 
intervertebral disc disease.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, but 
no more, for service-connected degenerative disc disease with 
herniated nucleus pulposus L4-5 and L5-S1 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, and 4.71a, Diagnostic Code 5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims file, and he was afforded VA examinations in May 2005, 
April 2007, and April 2010.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's back disability 
since the April 2010 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claim.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.

Additionally, in September 2009, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned.  In Bryant v. Shinseki, the U.S. Court of 
Appeals for Veterans Claims recently held that 38 C.F.R. § 
3.103(c)(2) requires that the RO Decision Review Officer or 
Veterans Law Judge who chairs a hearing to fulfill two duties:  
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the September 2009 Travel Board hearing, the 
undersigned Veterans Law Judge identified the issue on appeal.  
Also, information was solicited regarding the severity of the 
Veteran's symptoms, including the frequency and duration of his 
symptoms as well as the effect of his disabilities on his 
occupational functionality.  Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to substantiating 
the claim," were also fully explained.   See Bryant, 23 Vet. App. 
at 497.  Moreover, aside from determining that a new VA 
examination was warranted, the hearing discussion did not reveal 
any evidence that might be available that had not been submitted.  
Under these circumstances, nothing gave rise to the possibility 
that evidence had been overlooked with regard to the Veteran's 
claims for an increased rating.  As such, the Board finds that, 
consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claims based on the 
current record.

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Finally, the Board notes that the Veteran submitted additional 
evidence (a physician's statement) and personal argument in 
December 2010.  This evidence was received after the last RO 
review and did not include a waiver.  The Board has, accordingly, 
reviewed the additional evidence.  However, the October 2009 
physician's statement is a duplicate of a statement that the 
Veteran's previously submitted and considered by the RO.  His 
personal argument is essentially duplicative of that which was 
previously of record.  The Board concludes that there is no 
prejudice in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  See 38 C.F.R. § 19.31 (2010).

II.  Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Here, the Veteran initially filed a claim for service connection 
for degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus and radiation into the lower extremities in 
April 2005, which was granted in a July 2005 rating decision and 
assigned a 10 percent rating under Diagnostic Code 5243, 
intervertebral disc syndrome.  The Veteran appealed the assigned 
rating.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 
(2010), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Painful, unstable, or malaligned joints, due to healed injury, 
are entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).  The factors involved in 
evaluating, and rating, disabilities of the joints include 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5243 states that intervertebral disc syndrome 
should be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.  An incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010). 

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is appropriate where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or when 
favorable ankylosis of the entire thoracolumbar spine is present.  
These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 
2003.  

Here, the Veteran was initially afforded a VA examination in May 
2005 upon his retirement from the military, at which time he was 
diagnosed with occasional low back pain with radiation into the 
hips secondary to herniated nucleus pulposus at L4-L5 and L5-S1 
and possible degenerative disc disease.  Upon physical 
examination, his spine was found to be straight with normal 
posture, and without deformity.  His low back was without muscle 
spasm and exhibited a full range of motion, albeit with 
discomfort.  There was no restriction or crepitus.  

He was next afforded a VA joints examination in April 2007, at 
which time he was diagnosed with degenerative disc disease, with 
herniated nucleus pulposus at L4-5 and L5-S1.  Subjectively, the 
Veteran reported a history of decreased motion, stiffness, 
weakness, and spasms.  However, he denied a history of fatigue, 
urinary incontinence, urinary urgency or frequency, nocturia, 
fecal incontinence, erectile dysfunction, numbness, paresthesias, 
leg or foot weakness, falls, unsteadiness, visual dysfunction, or 
dizziness.  He described constant low back pain which was 
moderate in nature, although there was no radiation of pain into 
the lower extremities.  He further reported severe flare-ups of 
spinal pain which occurred weekly and could last for hours.  He 
indicated that these flare-ups were precipitated by extended 
sitting, overextending, bending, and lifting moderate weight over 
20 pounds, and were alleviated by medication, stretching, and 
heat.  Significantly, the Veteran reported zero incapacitating 
episodes for the thoracolumbar region during the previous 12 
months.  

Upon physical examination, there was no indication of spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
The Veteran's posture, head position, and gait type were normal 
and symmetrical in appearance.  There were no abnormal spinal 
curvatures.  Muscle tone was normal and there was no muscle 
atrophy.  The Veteran exhibited active movement against full 
resistance in all extremities.  In addition, light touch and 
position sense were normal in all extremities, and there was no 
abnormal sensation.  His reflexes were normal in all joints, and 
plantar flexion was normal.  There was no ankylosis of the 
thoracolumbar spine.  Range of motion testing revealed flexion to 
90 degrees, with pain from 50 degrees; extension to 20 degrees, 
with pain from 10 degrees; lateral rotation to 30 degrees, with 
pain from 20 degrees; and lateral flexion to 30 degrees, with 
pain from 25 degrees.  Although there was pain upon motion and 
after repetitive use, there was no additional loss of motion upon 
repetitive use.    

An October 2009 statement from M.L.B., D.O., indicated that the 
Veteran suffers from daily back pain and limitation of motion of 
the spine.  He added that the Veteran had positive straight leg 
raising on the right with radiating pain to the foot.  He said 
the Veteran had an altered gait, and that he favored his left leg 
secondary to pain.  No range of motion studies were provided.

The Veteran was afforded his most recent VA spine examination in 
April 2010, at which time he was diagnosed with degenerative disc 
disease of the lumbar spine at L5-S1, with no objective evidence 
of lumbosacral radiculopathy.  Subjectively, the Veteran reported 
a history of fatigue, decreased motion, stiffness, weakness, and 
spasms.  However, he denied a history of weakness, urinary 
incontinence, urinary urgency or frequency, nocturia, fecal 
incontinence, erectile dysfunction, numbness, paresthesias, leg 
or foot weakness, falls, unsteadiness, visual dysfunction, or 
dizziness.  He described a constant, mild, aching pain with 
radiation of pain into his hips while sitting.  He additionally 
reported severe spinal flare-ups occurring every 3 to 4 months 
which lasted for approximately 3 to 7 days at a time.  These 
flare-ups were precipitated by moving the wrong way, and 
alleviated by pain medication, heat, and avoidance of physical 
activity.  Although the Veteran reported incapacitating episodes 
of spine disease, the examiner noted that there were no 
incapacitating episodes by definition, as the Veteran does not 
see a physician and does not stay at home for bed rest.  

Upon physical examination, there was no indication of spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
The Veteran's posture, head position, and gait type were normal 
and symmetrical in appearance.  There were no abnormal spinal 
curvatures.  Muscle tone was normal and there was no muscle 
atrophy.  The Veteran exhibited active movement against full 
resistance in all extremities.  In addition, light touch and 
position sense were normal in all extremities, and there was no 
abnormal sensation.  His reflexes were normal in all joints, and 
plantar flexion was normal.  There was no ankylosis of the 
thoracolumbar spine.  Range of motion testing revealed flexion to 
70 degrees (with pain at 60 degrees), extension to 20 degrees, 
lateral rotation to 30 degrees, and lateral flexion to 20 
degrees, with objective evidence of pain upon range of motion.  
In addition, the examiner noted that there was additional 
limitation of motion after repetitive motion:  flexion to 65 
degrees, extension to 20 degrees, lateral rotation to 30 degrees, 
and lateral flexion to 20 degrees.  Magnetic resonance imaging 
(MRI) revealed mild-to-moderate disk desiccation at L5-S1 and a 
broad-base disk bulge causing mild-to-moderate bilateral neural 
foramen narrowing.  There was no evidence of disk herniation.  

Finally, the examiner opined that the pain the Veteran related 
was mechanical back pain, and that most of his daily problems are 
not due to recurring attacks of intervertebral disc syndrome 
referable to the lumbar spine.  The examiner could not opine as 
to whether pain could significantly limit functional ability 
during flare-ups or following repetitive use of the lumbar spine.  

Considering this evidence, the Board finds that the Veteran is 
entitled to an initial 20 percent rating for his degenerative 
disc disease with herniated nucleus pulposus L4-5 and L5-S1.   
Again, under the General Rating Formula for Diseases and Injuries 
of the Spine, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees, 
but not greater than 60 degrees.  Here, the Veteran's forward 
flexion, at its worst, was recorded as limited to 70 degrees.  
However, after taking factors such as pain and additional 
limitation upon repetitive motion into account, his forward 
flexion has been recorded as limited to 50 degrees at worst.  
Thus, resolving all doubt in his favor, the Board finds that the 
Veteran is entitled to an initial 20 percent rating under the 
General Rating Formula.  

However, the Veteran is not entitled to a higher (40 percent) 
rating for his degenerative disc disease of the lumbar spine.  
Specifically, his forward flexion of the lumbar spine has never 
been shown to be limited to 30 degrees or less, even when taking 
into account factors such as pain upon motion and additional 
limitation following repetition.  In addition, there has never 
been a finding of any ankylosis, let alone ankylosis of the 
entire thoracolumbar spine.  

Further, because there is no objective evidence that the Veteran 
has experienced any incapacitating episodes due to his service-
connected degenerative disc disease, consideration of a higher 
rating for the disability under the Formula for Rating 
Intervertebral Disc Syndrome is not warranted.  Indeed, as noted, 
the April 2007 and April 2010 examination note, respectively, 
that the Veteran either denied having incapacitating episodes or 
that there was no evidence of him having physician prescribed bed 
rest.  A review of the record supports the April 2010 examiner's 
finding. 

There is also no evidence that the Veteran suffers from mild, 
incomplete paralysis of the sciatic nerve due to his low back 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521.  
On the contrary, aside from the October 2009 statement from Dr. 
B., which noted that the Veteran had radiation into right foot, 
the record clearly shows that the Veteran does not have any 
neurological abnormalities associated with his back disability.  
The April 2010 VA examination included detailed motor and 
neurological evaluations were both negative.

The Board has considered the Veteran's statements and sworn 
testimony in support of his claim.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of his lumbar spine 
disability within the appropriate diagnostic code.  The Board 
acknowledges the Veteran's belief that his symptoms are of such 
severity as to warrant higher ratings for his degenerative disc 
disease of the lumbar spine; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that the 
medical findings, which directly address the criteria under which 
the service-connected disability is evaluated, more probative 
than the Veteran's assessment of the severity of his disability.

In conclusion, then, based on all of the foregoing, the evidence 
supports a rating of 20 percent, and no higher, for the Veteran's 
degenerative disc disease with herniated nucleus pulposus L4-5 
and L5-S1.  As the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).

The Board has also considered the possibility of referring this 
case to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected psychiatric disability.  Ordinarily, 
the VA Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's back disability was applied to the applicable rating 
criteria and case law.  Although the applicable criteria provide 
for higher  ratings, the Board fully explained why the higher 
rating was not warranted.  Given that the applicable schedular 
rating criteria are more than adequate in this case, the Board 
need not consider whether the Veteran's back disability picture 
includes exceptional factors.  Referral for consideration of the 
assignment of a disability evaluation on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Subject to the provision governing the award of monetary 
benefits, an evaluation of 20 percent for degenerative disc 
disease with herniated nucleus pulposus L4-5 and L5-S1 is 
warranted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


